Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Detailed Action
Summary
This is the Non-Final Office Action based on application 16/651485 filed 09/16/2021.     
Claims 1-7 have been examined and fully considered.

Election/Restrictions
Applicant’s election without traverse of Claims 1-7 in the reply filed on 09/16/2021 is acknowledged.
Claims 8-14 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 09/16/2021.
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, orcomposition of matter, or any new and useful improvement thereof, may obtain a patenttherefor, subject to the conditions and requirements of this title.
The claimed invention is not directed to patent eligible subject matter. Basedupon consideration of all of the relevant factors with respect to the claim as a whole,7 is/are determined to be directed to an abstract idea. The rationale forthis determination is explained below:
The claims as instantly recited are drawn towards an abstract idea. All that isinstantly recited is a mathematical process for cancer evaluation/determining cancer risk. No specific measurement or detection steps which make the method more specific are claimed and though it is not specifically claimed…it seems applicant is attempting to claim mathematical analysis/modeling performed by a computer. The specific steps applicant claims are “a correlation operating step,” and an “indicator obtaining step”. Both of these steps seem to be just mathematical modeling or pulling of data together through discriminate or multivariate analysis. As claimed—they are also steps that can be performed by the human mind.
See Parker v. Flook, 437 U.S. 584 (1978)- ruled that an invention that departsfrom the prior art only in its use of a mathematical algorithm is patent-eligible only if theimplementation is novel and nonobvious. The algorithm itself must be considered as if itwere part of the prior art. 
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


s 1-7 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
With respect to Claim 1, it is unclear what applicant is attempting to claim—are the attempting to claim performing a mathematical model/function? This is unclear in the instant claims. Further, it is unclear what “operating a correlation,” means.  How is it “operated”? It is also unclear how exactly the concentration data is applied. 
It is also unclear in Claim 1 what the result of the cancer risk evaluation method is/are. What levels or elements indicate what type of risk for which cancers? Further—no measurement or detection steps are claimed, and it seems that applicant is just pooling already available data in the instant claims. Even further, it is not clear what algorithm or model applicant is using to perform the instantly claimed method and therefore makes it unclear if one of ordinary skill could perform the claimed invention without undue experimentation, in part due to the “based on” language in addition to all of the possible alternatives,”or,” uses in the claim. This results in the claim being incomplete for omitting essential steps, such omission amounting to a gap between the steps.  See MPEP § 2172.01. Correction is required.
With respect to Claims 2-7, the term "significant" is a relative term which renders the claim indefinite.  The term "significant" is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. What is 

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.



1. Claims 1- 7 are rejected under 35 U.S.C. 103(a) as being obvious over GAVED in US 20080139914 in view of INAGAKI in US 20170254821.
	With respect to Claims 1, GAVED et al. teach of a method for analyzing body tissue, the method consisting of obtaining data representing a first measured tissue property of a body tissue sample and obtaining data representing a second, different tissue property of the tissue sample, and using the data in combination to provide an analysis of the tissue sample(abstract). GAVED et al. further teach of the method being useful in diagnosis and treatment and management of cancer of many forms(evaluating cancer risk)(paragraph 0001-0002, 0038), and of detecting trace elements including Fe, Cu, and Zn among others(paragraph 0004, 0074-0075, & Table 1), and employing multivariate techniques to discriminate between healthy and diseased tissue(paragraph 0026). Though GAVED et al. do not teach of using all of the instantly claimed elements, 
INAGAKI et al. teach of cancer evaluation method includes a step S1 of measuring the concentrations of a set of evaluation elements in a serum sample 2 taken from a subject, a step S2 of applying the concentration data of the set of elements to a predetermined discriminant function to perform an operation; and a step S3 of discriminating whether or not the subject suffers from any type of cancer based on the operation result obtained using the concentration data and the discriminant function. The discrimination is carried out in accordance with the concentration balance (pattern) of the set of elements. Preferably, the set of elements are 7 elements of S, P, Mg, Zn, Cu, Ti, and Rb, or 16 elements of Na, Mg, Al, P, K, Ca, Ti, Mn, Fe, Zn, Cu, Se, Rb, Ag, Sn, and S(abstract). INAGAKI et al. also teach of using age data for the analysis(paragraph 0025). It would have been obvious to one of ordinary skill in the art to detect a larger array of trace elements as is done in INAGAKI in the method of GAVED due to the known relationship in the art of trace elements to cancer prevalence and the need for further study(INAGAKI, paragraph 0005).



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to REBECCA M FRITCHMAN whose telephone number is303-297-4344.  The examiner can normally be reached on 9:30-4:30 MT Monday-Friday.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alexander, Lyle can be reached on 5712701254.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/REBECCA M FRITCHMAN/
Primary Examiner, Art Unit 1797